Citation Nr: 1301470	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO, in pertinent part, denied service connection for prostate cancer as a result of exposure to herbicides. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Phoenix, Arizona, RO.  In June 2007, the Veteran testified before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record. 

In February 2008 the Board denied the Veteran's claim for service connection for prostate cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Joint Motion the February 2008 Board decision was vacated and remanded.  

In November 2009 the Board remanded the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2007 the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Because that Veterans Law Judge is no longer at the Board, the Veteran is entitled to another hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  

In December 2012 the requested a hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in conjunction with his claim for service connection for prostate cancer as a result of exposure to herbicides.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).  After the hearing is conducted, the case should returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


